DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 16 November 2020 have been fully considered but they are not persuasive.
In response to Applicant’s argument that the prior art does not disclose a topsheet stain area of less than 30 square mm, it is noted that the Topsheet Stain Area is described on page 10, lines 30-32 of the present specification as being influenced by the presence of a treatment on the topsheet, and on page 32, line 25, to page 33, line 9, as influenced by the effective aperture area of the topsheet. Arora discloses a topsheet that is treated by a surface modifying composition comprising hydrophobic particles and a hydrophobic binder, as required by the present claims. Arora further discloses a topsheet having an effective aperture area of less than 3.5 mm2, as required by the present claims. Since the topsheet stain area is dependent on the presence of a surface modifying composition and the effective aperture area of the topsheet, and Arora discloses the claimed surface modifying composition and effective aperture area, Arora will inherently exhibit the claimed topsheet stain area of less than 30 mm2.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arora et al. (2016/0166443) in view of Day et al. (2015/0038933).
‘With respect to claims 1 and 7-8, Arora discloses a disposable absorbent article, as shown in figure 27, comprising a topsheet 24, a backsheet 25, and an absorbent core 28. The topsheet 24 comprises an apertured nonwoven material, as disclosed in paragraphs [0239] and [0278]. A surface modifying composition is disposed on the body facing surface of the topsheet, as disclosed in paragraphs [0182-0183], comprising a hydrophobic binder in the form of a triglyceride, as disclosed in paragraph [0198]. 
Arora discloses all aspects of the claimed invention with the exception of the surface modifying composition further comprising hydrophobic particles of silicas, and the article having a Free Fluid Acquisition Time of less than 30 s. Arora discloses in paragraph [0223] that the hydrophobic composition can further comprise odor absorbing material. Day discloses a hydrophobic composition for coating the surface of the topsheet of an absorbent article, as disclosed in paragraph [0054]. The hydrophobic composition includes hydrophobic silica, as disclosed in paragraph [0057]. Silica is well known in the art to inhibit odors in absorbent articles. It would therefore have been 
Arora discloses in paragraph [0285] that the effective aperture area allows for a quicker fluid acquisition time, but remains silent as to the Free Fluid Acquisition Time. However, Arora discloses in paragraph [0127] and [0285] the desire to improve fluid acquisition. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the article of Arora with a Free Fluid Acquisition Time of less than 30 seconds to achieve the predictable result of an article that quickly and effectively acquires fluids to keep the wearer’s skin dry.
With respect to the topsheet stain area of less than 30 mm2, the topsheet stain area is dependent on the presence of a surface modifying composition and the effective aperture area of the topsheet. Arora discloses the claimed surface modifying composition and effective aperture area, and therefore will inherently exhibit the claimed topsheet stain area of less than 30 mm2. Alternatively, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention for the topsheet of modified Arora to exhibit a topsheet stain area of less than 30 mm2 to achieve the predictable result of reducing the visible staining on the topsheet to improve the aesthetic appearance of the article.
With respect to claim 2, Arora discloses in paragraph [0285] that the effective aperture area allows for a quicker fluid acquisition time, but remains silent as to the Free Fluid Acquisition Time of less than 28 s. However, Arora discloses in paragraph [0127] and [0285] the desire to improve fluid acquisition. It would therefore have been obvious 
With respect to claim 3, Arora discloses the body surface of the topsheet has an effective aperture area of less than 3.5 mm2, as disclosed in paragraph [0368].
With respect to claim 4, Arora discloses the topsheet has a basis weight in the range of 10-40 gsm, as disclosed in paragraphs [0113], [0117], and [0148].
With respect to claim 5, modified Arora discloses all aspects of the claimed invention with the exception of the topsheet exhibiting a Fiber Roughness of about 1-3.5 µm. Arora discloses in paragraph [0184] that the fibers of the topsheet have a surface roughness that results in an increased hydrophobicity, but remains silent as to the Fiber Roughness. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the topsheet of Arora with a Fiber Roughness of about 1-3.5 µm to achieve the predictable result of fibers that exhibit sufficient surface roughness to increase the hydrophobicity of the topsheet without making the topsheet feel too rough against the skin of a wearer.
With respect to claim 6, Arora discloses the surface modifying composition is coated, as disclosed in paragraph [0214], at an amount of 0.1-3 gsm, as disclosed in paragraph [0212]. Since the surface modifying composition is applied to the entire nonwoven material that forms the topsheet, it therefore coats the front, central, and rear portions of the body surface of the topsheet.
With respect to claim 9, the article of Arora is selected from the group consisting of a sanitary napkin, as shown in figure 26, and a diaper, as shown in figure 27.
With respect to claim 10, the article of Arora exhibits an average % effective area of less than 20%, as disclosed in paragraph [0367].
With respect to claims 11 and 15-16, Arora discloses a disposable absorbent article, as shown in figure 27, comprising a topsheet 24, a backsheet 25, and an absorbent core 28. The topsheet 24 comprises an apertured nonwoven material, as disclosed in paragraphs [0239] and [0278]. A surface modifying composition is disposed on the body facing surface of the topsheet, as disclosed in paragraphs [0182-0183], comprising a hydrophobic binder in the form of a triglyceride, as disclosed in paragraph [0198]. The article exhibits an average % effective area of less than 20%, as disclosed in paragraph [0367].
Arora discloses all aspects of the claimed invention with the exception of the surface modifying composition further comprising hydrophobic particles of silicas. Arora discloses in paragraph [0223] that the hydrophobic composition can further comprise odor absorbing material. Day discloses a hydrophobic composition for coating the surface of the topsheet of an absorbent article, as disclosed in paragraph [0054]. The hydrophobic composition includes hydrophobic silica, as disclosed in paragraph [0057]. Silica is well known in the art to inhibit odors in absorbent articles. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the hydrophobic composition of Arora with hydrophobic silica, as taught by Day, to achieve the predictable result of a composition that inhibits odors.
With respect to the topsheet stain area of less than 30 mm2, the topsheet stain area is dependent on the presence of a surface modifying composition and the effective aperture area of the topsheet. Arora discloses the claimed surface modifying composition and effective aperture area, and therefore will inherently exhibit the claimed topsheet stain area of less than 30 mm2. Alternatively, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention for the topsheet of modified Arora to exhibit a topsheet stain area of less than 30 mm2 to achieve the predictable result of reducing the visible staining on the topsheet to improve the aesthetic appearance of the article.
With respect to claim 12, Arora discloses the body surface of the topsheet has an effective aperture area of less than 3.5 mm2, as disclosed in paragraph [0368].
With respect to claim 13, modified Arora discloses all aspects of the claimed invention with the exception of the topsheet exhibiting a Fiber Roughness of about 1-3.5 µm. Arora discloses in paragraph [0184] that the fibers of the topsheet have a surface roughness that results in an increased hydrophobicity, but remains silent as to the Fiber Roughness. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the topsheet of Arora with a Fiber Roughness of about 1-3.5 µm to achieve the predictable result of fibers that exhibit sufficient surface roughness to increase the hydrophobicity of the topsheet without making the topsheet feel too rough against the skin of a wearer.
With respect to claim 14, Arora discloses the surface modifying composition is coated, as disclosed in paragraph [0214], at an amount of 0.1-3 gsm, as disclosed in paragraph [0212]. Since the surface modifying composition is applied to the entire 
With respect to claim 17, Arora discloses the topsheet has a basis weight in the range of 10-40 gsm, as disclosed in paragraphs [0113], [0117], and [0148].
With respect to claim 18, the article of Arora further comprises an acquisition layer 52 between the topsheet 24 and core 28, as shown in figure 28.
With respect to claim 19, the article of Arora is selected from the group consisting of a sanitary napkin, as shown in figure 26, and a diaper, as shown in figure 27.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932.  The examiner can normally be reached on Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.